Citation Nr: 0000749
Decision Date: 01/10/00	Archive Date: 03/02/00

DOCKET NO. 95-04 466               DATE JAN 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for postoperative residuals of
a ganglion cyst of the right foot.

3. Entitlement to an effective date, prior to December 14, 1995,
for a grant of service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Richard A. LaPointe, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Mark J. Swiatek, Counsel 

INTRODUCTION

The veteran had active military service from August 1964 to
September 1968.

The veteran brought a timely appeal to the Board of Veterans'
Appeals (the Board) from April 1993 and May 1996 rating decisions
of the Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California.

The Board in September 1998 remanded the case to clarify the
veteran's intentions regarding a Board hearing. He did not respond
to the RO letter of October 1998 that advised him that if he did
not respond it would be presumed that he did not wish to have
another hearing before the Board proceeded with his appeal. A copy
of the letter was mailed to his attorney who did not respond.

The case has recently been returned to the Board. Given that the
veteran or his representative did not respond to the recent Board
request, the Board will proceed with a decision on the record.

FINDINGS OF FACT

1. The claim of entitlement to service connection for bilateral
hearing loss is not supported by cognizant evidence showing that
the claim is plausible or capable of substantiation.

2 -

2. The claim of entitlement to service connection for a ganglion
cyst in the right foot is not supported by cognizable evidence
showing that the claim is plausible or capable of substantiation.

3. The veteran's initial application to establish service
connection for PTSD was received at the RO on December 14, 1995,
the claim was continuously prosecuted and culminated with the RO
granting service connection and assigning an effective date that
reflected the date of receipt of the veteran's December 14, 1995
correspondence.

4. The VA treatment records that mentioned PTSD in 1993, received
at the RO in January 1994 in connection.with a claim for service
connection for hearing loss and a right foot disability, may not be
reasonably viewed as indicating an intention to apply for service
connection for PTSD and thus did not present an informal claim on
that date.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for bilateral
hearing loss is not well grounded. 38 U.S.C.A. 5107 (West 1991).

2. The claim of entitlement to service connection for postoperative
residuals of a ganglion cyst of the right foot is not well
grounded. 38 U.S.C.A. 5107.

3. The criteria for an effective date, prior to December 14, 1995,
for a grant of service connection for PTSD have not been met. 38
U.S.C.A. 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 3.151,
3.155, 3.157, 3.160, 3.400 (1999).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for bilateral hearing loss and a ganglion
cyst of the right foot.

Factual Background

The veteran's service medical records show entrance examination
audiology reported a hearing threshold of 0 decibels at 500, 1,000,
2,000 and 4,000 Hertz bilaterally. The service medical records do
not mention a ganglion cyst of the right foot. On the July 1968
separation examination, hearing was reported as 15/15 bilateral to
the whispered voice and the clinical evaluation was reported as
showing normal feet and ears. There was no diagnosis of a right
foot abnormality or a hearing loss disability reported in the
summary of defects and diagnoses and no mention of either as
significant or interval history. The service medical records
mention left ankle complaints in 1967.

VA medical records beginning in early 1981 report in late 1983 a
complaint of a right foot growth on the dorsolateral side just
distal to the ankle that had been present for one and a half years.
The assessment was right foot mass, lateral area distal to the
ankle joint, possible ganglion versus "other". No pertinent medical
history was reported during hospitalization in late 1986 and there
was a contemporaneous report of right earache. Medical history
obtained in mid 1993 included a reference to positive noise
exposure in the 1960's with residual hearing loss. A right foot
ganglion was excised in late 1989. A clinical record entry in
December 1989 reported right foot pain complaints and noted no
history of injury to the right foot. Complaints of postoperative
right foot pain appear in. outpatient reports during the early
1990's.

VA records in early 1991 show a reference to auditory acuity
lateralizing to the left. Another report in early 1991 includes a
past medical history of a right ankle growth present for 15 years.

4 -

Audiology in May 1993 shows the complaint of decreased right ear
hearing and history of noise exposure in service and occupational
exposure. Hearing threshold levels in decibels were reported as
20/25/20/35/30 in the right ear and 15/15/20/15/25 in the left ear,
respectively, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz
bilaterally. Speech recognition was 100 percent bilaterally. The
assessment was of hearing essentially within normal limits with
borderline high frequency loss, tympanograms, acoustic reflexes and
word discrimination within normal limits.

VA audiology in July 1994 shows the veteran's complaint of
increased right ear hearing loss and tinnitus and once again a
history of occupational and in service noise exposure. Hearing
threshold levels in decibels were reported as 10/25/20/20/20 in the
right ear and 15/15/15/no report/25 in the left ear, respectively,
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz. Speech recognition was
92 percent bilaterally. The assessment was of hearing essentially
unchanged from two years previously. The examiner reported that
hearing was reported as essentially within normal limits by pure
tones with good speech recognition.

VA medical records show that in early 1996 the veteran's complaints
included decreased hearing in both ears and that tinnitus was among
the disorders reported by an examiner.

On a VA general medical examination in July 1997, the veteran
recalled a fall in 1996 during maneuvers when he twisted his right
ankle for which he was treated with an ankle brace and light duty.
He recalled that a year later he developed a bony prominence over
the ankle that was not painful and that a cyst was reported after
he received an X-ray evaluation. He recalled that this continued
until 1989 when he could no longer get his shoe on. The examination
report also mentioned his complaint of decreased hearing greater on
the right and his recollection of serving in a tank with recoiling
rifles. He also reported intermittent tinnitus that became constant
in both ears. Diagnoses included arthralgia of the right ankle and
bilateral tinnitus and hearing loss according to patient history.

5 -

Criteria

Service connection may be granted for a disability resulting from
personal injury or disease contracted in the line of duty. 38 U.S.
C.A. 1110 (West 1991).

Service connection connotes many factors but basically it means
that the facts, shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service in the Armed Forces, or if preexisting such service,
was aggravated therein.

This may be accomplished by affirmatively showing inception or
aggravation during service or through the application of statutory
presumptions. Each disabling condition shown by a veteran's service
records, or for which he seeks a service connection must be
considered on the basis of the places, types and circumstances of
his service as shown by service records, the official history of
each organization in which he served, his medical records and all
pertinent medical and lay evidence. Determinations as to service
connection will be based on review of the entire evidence of
record, with due consideration to the policy of the Department of
Veterans Affairs to administer the law under a broad and liberal
interpretation consistent with the facts in each individual case.
38 C.F.R. 3.303(a).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

Service connection may be granted for sensorineural hearing loss
although not otherwise established as incurred in service if
manifested to a compensable degree within 1 year from the date of
separation from service provided the rebuttable presumption
provisions of 3.307 are also satisfied. 38 C.F.R. 3.309.

A threshold question to be answered is whether the veteran has
presented evidence of a well grounded claim; that is, a claim that
is plausible or capable of substantiation. Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990).

6 -


Although the claim need not be conclusive, it must be accompanied
by supporting evidence. An allegation alone is not sufficient.
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for a
veteran's claim for benefits to be well grounded:

(1) There must be evidence of a current disability, usually shown
by a medical diagnosis. Brammer v. Derwinski, 3 Vet. App. 223, 225
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992);

(2) There must also be competent evidence of incurrence or
aggravation of a disease or injury in service. This element may be
shown by lay or medical evidence. Layno v. Brown, 6 Vet. App. 465,
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and

(3) There must be competent evidence of a nexus between the in-
service injury or disease and the current disability. Such a nexus
must be shown by medical evidence. Lathan v. Brown, 7 Vet. App.
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).

In determining whether a claim is well grounded, the Board is
required to presume the truthfulness of the evidence. Robinette v.
Brown, 8 Vet. App. 61), 77-8 (1995); King v. Brown, 5 Vet. App. 19,
21 (1993).

In order for a claim to be well grounded, there must be (1)
competent evidence of a current disability (a medical diagnosis);
(2) incurrence or aggravation of a disease or injury in service
(lay or medical evidence); and (3) a nexus between the in-service
disease or injury and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498 (1995).

7 -

For the purposes of applying the laws administered by VA, impaired
hearing will be considered to be a disability when the auditory
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000
Hertz is 40 decibels or greater; or when the auditory thresholds
for at least three of the frequencies 500, 1000, 2000, 3000, or
4000 Hertz are 26 decibels or greater; or when speech recognition
scores using the Maryland CNC Test are less than 94 percent. 38
C.F.R. 3.385.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.,
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102.) 4.3
(1999).

Analysis

Section 5107 of title 38, United States Code unequivocally places
an initial burden upon the claimant to produce evidence that a
claim is well grounded; that is, that the claim is plausible.
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown,
5 Vet. App. 91, 92 (1993). Because the veteran has failed to meet
this burden, the Board finds that his claims for service connection
for bilateral hearing loss and right foot ganglion cyst residuals
are not well grounded and must be denied.

The threshold question that must be resolved is whether the veteran
has presented evidence of a well-grounded claim, that is, that
either claim is plausible.

8 -

In view of the evidence, the Board finds that the veteran has not
met this initial burden and that as a result there is no further
duty to assist the veteran in the development of his claims. The
Board in remanding the case sought to ensure the veteran was
afforded due process. The Board gave no indication or impression
that the claims were well grounded. No examination was asked for in
connection with the 1998 remand. The development asked for was
consistent with that due in the preliminary development under the
circumstances to insure due process.

The RO did complete all actions requested. The veteran did not
respond to the 1998 inquiry. No pertinent evidence has been
reported since notice was given to the veteran and his
representative that the appeal was soon being returned to the
Board. Therefore, the Board finds that no additional assistance is
required at this time. Stegall v. West, 11 Vet. App. 268 (1998);
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In connection with the development of the claim, the Board observes
that the RO has obtained an adequate record. The records that have
been produced are comprehensive and permit an informed
determination of the issues at hand.

The essential elements of a well-grounded claim are evidence of a
current disability (a medical diagnosis), of incurrence or
aggravation of a disease or injury in service (lay or medical
evidence depending on the circumstances), and of a nexus between
the inservice injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498 (1995). The veteran's
initial claim for service connection of a right foot disorder and
hearing loss was filed with the RO in late 1992, more than 20 years
after service.

Although the veteran in seeking service connection may reasonably,
be seen as relying upon Hensley v. Brown, 5 Vet. App. 155 (1993)
and 38 U.S.C.A. 1154, the Board must point out that the claim lacks
medical nexus evidence critical to a well grounded claim and the
legal standard would not create an exception to that requirement in
this case. See, e.g., Libertine v. Brown, 9 Vet. App. 521, 524
(1996).

- 9 -

The veteran's situation is such that he may not rely on Peters v.
Brown, 6 Vet. App. 540 (1994). Unlike the case at hand, there was
medical evidence of record sufficient to well ground the hearing
loss claim requiring a remand for further medical opinion. And, in
light of Libertine there is a need for competent nexus evidence to
well ground a claim relying on 38 U.S.C.A. 1154. Although the
199,e[ VA audiology did show diminished speech recognition meeting
section 3.385 criteria, no medical opinion at the time linked the
disorder to noise exposure in service. Although there was history
given earlier that as transcribed suggested a link to noise
exposure, VA audiology in 1993 did not confirm a hearing
disability.

Regarding a right foot ganglion cyst, there is no record of injury
to the right foot in service or for many years thereafter. The
veteran's history in the 1980's when he did not seek service
connection did not indicate remote injury or continuity of
symptomatology to service. More significant is that no current
medical opinion links a right foot ganglion cyst disability to
service.

Where the determinative issue involves causation or a medical
diagnosis, as is the case in the veteran's claims, competent
medical evidence to the effect that the claim is possible or
plausible is required. Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). The claimant does not meet this burden by merely presenting
his lay opinion because he is not a medical health professional and
does not constitute competent medical authority. Espiritu v.
Derwinski, 2 Vet. App. 492 (1992).

Consequently, the veteran's lay assertions cannot constitute
cognizable evidence, and as cognizable evidence is necessary for a
well-grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992), his lay assertions on matters of medical causation or
etiology would not be entitled to any favorable presumption in the
well-grounded determination. Assuming without argument that he has
impaired hearing that meets the 3.385 criteria for consideration as
a disability, there has been no medical opinion offered that the
veteran currently has a hearing loss disability linked to service.
Further, there is no competent evidence to establish a nexus to
service for any current postoperative residuals of a right foot
ganglion cyst,

10-

In summary, a critical element missing is a nexus to service for
any current hearing disability or right foot ganglion cyst
residuals, which in this case requires probative medical evidence
to well ground the claim. The veteran's assertions regarding
causation are not competent and of no evidentiary value to well
ground the claims. Grottveit, supra.

Although the Board considered and denied the veteran's claims on;a
ground different from that of the RO, which denied the claims on
the merits, the appellant has not been prejudiced by the decision.
This is because in assuming that the veteran's claims were well
grounded, the RO accorded him greater consideration than his claims
in fact warranted under the circumstances. Bernard v. Brown, 4 Vet.
App. 384 (1993).

The Board further finds that the RO has advised the appellant of
the evidence necessary to establish a well grounded claim, and the
veteran has not indicated the existence of any post service medical
evidence that has not already been requested and/or obtained that
would well ground the claims for service connection for hearing
loss or right foot ganglion cyst. 38 U.S.C.A. 5103(a) (1999);
McKnight v Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober,
126 F.3d 1464 (Fed. Cir. 1997). As the veteran has not submitted a
well grounded claim of entitlement to service connection for
bilateral hearing loss or a ganglion cyst of the right foot, the
doctrine of reasonable doubt has no application in his case.

II. Effective date, prior to December 14, 1995, for a grant of
service connection for PTSD.

Factual Background

Included among VA outpatient treatment records received at the RO
in January 1994 were reports that show the veteran on August 8,
1993, was being referred with a provisional diagnosis of rule out
PTSD, cocaine abuse and history of alcohol abuse. It was noted he
had been in a Vietnam group at a clinic.

The impression of the consultant was PTSD, cocaine abuse and
alcohol abuse. In October 1993 he sought medical assistance
regarding,"my PTSD" and it was noted that he was to be assessed
further regarding possible PTSD. The aforementioned records were
among those obtained in connection with a claim for service
connection for hearing and right foot and ankle disorders that the
R,D denied in April 1993.

The next reference to PTSD was in correspondence from the veteran
received at the RO on December 14, 1995, wherein he requested that
the RO address a "new issue" of service connection for PTSD related
to combat experiences. He reported VA mental hygiene clinic
treatment since 1991 and treatment at a Vet Center. In March 1996
he mentioned the treatment providers since 1991.


A statement of VA Vet Center treatment received at the RO in early
February 1996 shows the veteran had been seen from April 5, 1993,
to September 3, 1993, presenting complaints of nightmares, more
than a 20 year history of substance abuse and intrusive memories of
Vietnam experiences. Regarding a diagnosis, it was reported that he
had symptoms that appeared to be consistent with PTSD.

VA outpatient treatment records received in March and May 1996
showed references to substance abuse history in 1991 and in late
1993 through mid 1994. Chronic dependence, alcohol, was reported
after VA hospitalization in late 1992. In early 1993 there was a
clinical history of flashbacks with cocaine abuse and nightmares to
combat experience several times a month. VA psychiatric examination
in April 1996 resulted in diagnoses of PTSD and cocaine abuse.

The RO in May 1996 considered this evidence and granted service
connection for PTSD and a 30 percent rating from December 14, 1995.
The veteran was notified of the determination in May 1996.

- 12 -

VA medical records received at the RO in June 1996 included
outpatient reports from May 1993 showing the veteran requested
assistance finding employment and counseling regarding marital
issues. The record ended in late July 1993 after he reportedly did
not respond to RO contacts. In May 1994 he again sought information
regarding employment and group workshops in response to a Vet
Center notice he received. An assessment was deferred on several
occasions with the last contact in early 1996 noting the case was
closed.

The veteran in January 1997 sought an earlier effective date for
service connection of PTSD to the first part of 1993. He asserted
that is when he started treatment and was diagnosed with PTSD.

VA medical records received in July 1997 included Vet Center
reports from 1993 showing a case-closing summary dated in early
September 1993. The summary indicated that the veteran's case had
been opened in early April 19913 and that problem status at closing
consisted of sub-diagnostic PTSD that was unresolved, employment
and homeless/housing for which referral and resources had been
provided.

Criteria

Except as otherwise provided, the effective date of an evaluation
and award of pension, compensation or dependency and indemnity
compensation based on an original claim, a claim reopened after
final disallowance, or a claim for increase will be the date of
receipt of the claim or the date entitlement arose, whichever is
the later. 38 U.S.C.A 5110; 38 C.F.R. 3.400.

Any communication or action, indicating an intent to apply for one
or more benefits under the laws administered by the Department of
Veterans Affairs, from a claimant, his or her duly authorized
representative, a Member of Congress, or some person acting as next
friend of a claimant who is not sui juris may be considered an
informal claim. Such informal claim must identify the benefit
sought.

- 13 -

Upon receipt of an informal claim, if a formal claim has not been
filed, an application form will be forwarded to the claimant for
execution. If received within 1 year from the date it was sent to
the claimant, it will be considered filed as of the date of receipt
of the informal claim. (b) A communication received from a service
organization, an attorney, or agent may not be accepted as an
informal claim if a power of attorney was not executed at the time
the communication,was written. (c) When a claim has been filed
which meets the requirements of 3.151 or 3.152, an informal request
for increase or reopening will be accepted as a claim. 38 C.F.R.
3.155.

A specific claim in the form prescribed by the Secretary must be
filed in order for benefits to be paid to any individual under the
laws administered by VA. (38 U.S.C. 5101(a)). A claim by a veteran
for compensation may be considered to be a claim for pension; and
a claim by a veteran for pension may be considered to be a claim
for compensation. The greater benefit will be awarded, unless the
claimant specifically elects the lesser benefit. 38 C.F.R. 3.151.

A pending claim is an application, formal or informal, which has
not been finally adjudicated. 38 C.F.R. 3.160.

Effective date of pension or compensation benefits, if otherwise in
order, will be the date of receipt of a claim or the date when
entitlement arose, whichever is the later. A report of examination
or hospitalization which meets the requirements of this section
will be accepted as an informal claim for benefits under an
existing law or for benefits under a liberalizing law or Department
of Veterans Affairs issue, if the report relates to a disability
which may establish entitlement. Acceptance of a report of
examination or treatment as a claim for increase or to reopen is
subject to the requirements of Sec. 3.114 with respect to action on
Department of Veterans Affairs initiative or at the request of the
claimant and the payment of retroactive benefits from the date of
the report or for a period of 1 year prior to the date of receipt
of the report.

- 14 -

(b) Once a formal claim for pension or compensation has been
allowed or a formal claim for compensation disallowed for the
reason that the service-connected disability is not compensable in
degree, receipt of one of the following will be accepted as an
informal claim for increased benefits or an informal claim to
reopen, In addition, receipt of one of the following will be
accepted as an informal claim in the case of a retired member of a
uniformed service whose formal claim for pension or compensation
has been disallowed because of receipt of retirement pay. The
evidence listed will also be accepted as an informal claim for
pension previously denied for the reason the disability was not
permanently and totally disabling.

(1) Report of examination or hospitalization by Department of
Veterans Affairs or uniformed services. The date of outpatient or
hospital examination or date of admission to a VA or uniformed
services hospital will be accepted as the date of receipt of a
claim. The date of a uniformed service examination which is the
basis for granting severance pay to a former member of the Armed
Forces on the temporary disability retired list will be accepted as
the date of receipt of claim. The date of admission to a non-VA
hospital where a veteran was maintained at VA expense will be
accepted as the date of receipt of a claim, if VA maintenance was
previously authorized; but if VA maintenance was authorized
subsequent to admission, the date VA received notice of admission
will be accepted. The provisions of this paragraph apply only when
such reports relate to examination or treatment of a disability for
which service-connection has previously been established or when a
claim specifying the benefit sought is received within one year
from the date of such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman. The date of
receipt of such evidence will be accepted when the evidence
furnished by or in behalf of the claimant is within the competence
of the physician or lay person and shows the reasonable probability
of entitlement to benefits.

- 15 -

(3) State and other institutions. When submitted by or on behalf of
the veteran and entitlement is shown, date of receipt by the
Department of Veterans Affairs of examination reports, clinical
records, and transcripts of records will be accepted as the date of
receipt of a claim if received from State, county, municipal,
recognized private institutions, or other Government hospitals
(except those described in paragraph (b)(1) of this section). These
records must be authenticated by an appropriate official of the
institution. Benefits will be granted if the records are adequate
for rating purposes; otherwise findings will be verified by
official examination. Reports received from private institutions
not listed by the American Hospital Association must be certified
by the Chief Medical Officer, of the Department of Veterans Affairs
or physician designee. 38 C.F.R. 3.157.

Upon request made in person or in writing by any person applying
for benefits under the laws administered by the Department of
Veterans Affairs, the appropriate application form will be
furnished. 38 C.F.R. 3.150.

Analysis

As a preliminary matter, the Board notes that the veteran's claim
for an earlier effective date for service connection for PTSD is
well grounded. The Board is satisfied that all relevant facts have
been properly developed and that no further duty to assist exists
with respect to the claim.

The law and regulations governing the appropriate effective date
for service connection are set out in 38 U.S.C.A. 5110(a) and 38
C.F.R. 3.400 and provide that the effective date for disability
compensation based on direct service connection shall be the later
of the date of receipt of claim or the date entitlement arose.

- 16 -

The basis for the December 1995 effective date selected by the RO
is readily apparent from the record. Noteworthy is that the veteran
pursued other VA benefit claims earlier that included no reference
to an intention to initiate a claim of services connection for
PTSD. There is simply no pertinent communication from the veteran
in the claims folder before the 1995 claim.

The RO has granted service connection from December 14, 1995, and
the Board has noted the veteran's contentions seeking an earlier
effective date. In essence, it is contended that the veteran should
receive an effective date in early 1993 rather than in December
1995 as determined by the RO. It is shown that on receipt of the
veteran's correspondence in late 1995 the claim was continuously
prosecuted culminating with the favorable RO decision.

Contrary to his assertion of treatment since 1991, the record shows
that the veteran was seen in 1993 several times and that apparently
the diagnosis of PTSD was considered and described as
"subclinical". Contemporaneous VA records noted other disorders. It
appears that PTSD was not firmly established in the forefront of
psychiatric diagnoses until the VA examination after the claim was
filed in late 1995. There does not appear to have been any
interruption in his corresponding with VA prior to 1995 in
connection with claims or other disorders. What is notable from the
correspondence is the absence of any mention of PTSD prior to late
1995 when he described the claim as a "new issue". Constructive
receipt is not the main concern in this case but rather the
significance to be accorded the records mentioning his evaluation
for PTSD complaints included with records sought by the RO for
other adjudication purposes.

The Board notes the discussion in Norris v. West, 12 Vet. App. 413,
420-21 (1999) that current evidence actually or constructively of
record could, in certain circumstances, establish a reasonably
raised, informal claim. Although VA records that mentioned PTSD
were received with other records pertinent to the consideration of
other claims, no claim regarding PTSD had been made until December
1995 and, in the Board's opinion, none earlier could be reasonably
inferred. In essence, there is no basis to find a pending claim in
view of the record.

- 17 -

The Board observes that the terms application and claim are defined
in 38 C.F.R. 3.1(p) as a formal or informal communication in
writing requesting a determination of entitlement, or evidencing a
belief in entitlement to a benefit. Under 38 C.F.R. 3.155(a) any
written communication which indicates an intent to apply for an
identified benefit may be considered an informal claim. If an
executed application form is submitted to VA within one year after
the date it was sent to the claimant, it will be deemed filed on
the date the informal claim was received. The Board or VARO must
review all the communications in the claims file, after the last
final disallowance of the claim, which could be interpreted as a
formal or informal claim. for benefits. Servello v. Derwinski, 3
Vet. App. 196, 198 (1992). A claim for VA benefits must be
submitted in the form prescribed by the Secretary before any
benefits can be awarded. See Mitscher v. West, 13 Vet. App. 123,
127 (1999).

The veteran contends, in essence, that VA treatment records contain
evidence of PTSD and thereby establish an informal claim for
service connection for PTSD prior to 1995. Under section 3.157 the
date of a VA report of examination or hospitalization maybe the
date of a claim for increase or to reopen. However, the regulatory
provision applies only when service connection has previously been
established for the condition or when the claim is received within
one year from the date of the VA medical documentation relied upon.
Because a formal claim for PTSD had not been allowed, disallowed,
or even filed, prior to the 1995 correspondence, these records may
not be accepted as informal claims under 38 C.F.R. 3.157. Crawford
v. Brown, 5 Vet. App. 33, 35-36 (1993).

Additionally, the Board believes that 38 C.F.R. 3.155 does not
benefit the appellant. This regulation defines an informal claim as
any communication or action indicating intent to apply for one or
more benefits. There is no indication from either the 1993 VA claim
that the appellant was seeking a benefit in relation to PTSD.
Although a claimant need not identify the benefit sought with
specificity, some intent on the part of the veteran to seek
benefits must be shown. See Brannon v. West, 12 Vet. App. 32, 34-35
(1998).

- 18 -

Under the facts of this case there is no indication that the
veteran filed an informal claim or sought compensation benefits in
relation to his PTSD until his application in late 1995.
Consequently, the record does allow for an earlier effective date
for VA compensation in this case based on a pending claim.
Accordingly, the Board finds that the effective date of December
14, 1995, as determined by the RO is correct. See, for example the
persuasive reasoning in Shannon v. West, No. 98-1688 (U.S. Vet.
App. Oct. 15, 1999) and Lancelotti v. West, No. 98-186 (U.S. Vet.
App. Oct. 25, 1999), citing Brannon.

ORDER

The veteran not having submitted a well grounded claim of
entitlement to service connection for bilateral hearing loss, the
appeal is denied.

The veteran not having submitted a well grounded claim of
entitlement to service connection for postoperative residuals of a
ganglion cyst of the right foot, the appeal is denied.

Entitlement to an effective date, prior to December 14, 1995, for
a grant of service connection for PTSD is denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 19 -



